On Rehearing.
' Taliaferro, J.
The substance of the evidence we take to be this : Butman, the defendant, has resided for a number of years in the town of Mandeville, in the parish of St. Tammany, where his family has long been permanently domiciled. He was president of the police jury of that parish and mayor and justice of the peace in the town of ■ Mandeville, but he had been functus officio in both cases for two years *516before this suit was brought. The town of Mandeville is shown to be more of a watering place or place of resort in the summer season than a business place. The defendant, as a witness, says: “It has been about three years since I had a business establishment in my own name in the parish of St. Tammany.”
The sheriff of tho parish of Tangipahoa says the defendant “ has been living, eating, drinking, sleeping and carrying on business in this place (Amite City) and Tangipahoa for the last three years. His residence has been continuous for the last sis months.”
The defendant, in his testimony, says: “I have three business establishments in this State, one in this place (Amite City), one in the town of Tangipahoa, one in East Feliciana; also, am a silent partner in a business in the parish of St. Tammany. I have been engaged in business in the parish of St. Helena, now Tangipahoa, since the first or second, year of the war, and I have kept up continuously a business over since in this parish. I regard that my principal business establishment, that is the greatest amount of capital that I have invested, is in Clinton, parish of East Feliciana, in the coffeehouse business. I spend the most of my time at this place for the present.” He states that in 1865 he voted in St. Helena, now Tangipahoa, and that he served as a juryman in the parish of St. Tammany in 1869. Here, then, is the case of a man who has a family that has lived constantly in the town of Mandeville ten or twelve years, but who is carrying on no business there, it not being a place of trade or business. On the other hand he has been carrying on business at other places for the last seven or eight years, residing continuously in the parish of St. Helena, now Tangipahoa, for three years, being absent from there during that period for not more than ten clays at a time, his principal business establishment having been, during three years, in that parish, at a distance of one hundred miles from Mandeville. We find him voting in St. Helena and afterwards acting as a juror in St. Tammany. We see that he has two places of business in Tangipahoa and one in ■Clinton, and that he is a silent partner in a fourth concern in Covington. The wife, not separated in bed and board from her husband, can have no other domicile than that of her husband; but it by no means follows that the defendant’s domicile must necessarily be in St. Tammany because his wife resides in that parish and has never resided in Tangipahoa. “The principal establishment is that in which a person makes his habitual residence; if he resides alternately in several places and nearly as much in one as in another, and has not declared his intention in the manner hereinafter prescribed, any one of the said places where he resides may he considered as his principal establishment, at the option of the persons whose interests are thereby affected.” C. 0. 38 [42].
*517It is well established that the defendant resides more in the parish of Tangipahoa than he d oes in the parish of St. Tammany. He has made no written declaration declaring which is the parish of his domicile. Where such a state of facts is presented, as we find in this case, tho question is not whether the defendant has changed his domicile from St. Tammany to Tangipahoa, but rather where is his domicile? It is not for the plaintiff to show, according to article 43 [45] Civil Code, from circumstances, that the defendant has changed his domicile at all. It is sufficient, for his purpose, to show, according to article 38 [42], that tho defendant resides as much in one of these parishes as the other. He shows, according to that article, that the defendant’s habitual residence is in Tangipahoa and that his principal establishment is in that parish. The defendant has not shown by tho public declaration required of him which is the place of his domicile-By his own acts he has rendered the place of his real domicile equivocal and uncertain, and failing to remove the doubt by a formal recorded act of notice to the world, his creditor thereby acquires the right of suing him in either parish.
A review of the evidence induces us to conclude that our former judgment should be set aside.
It is therefore ordered that the judgment first rendered in this case be annulled; and it is now ordered that the exception be overruled and the case remanded to the court of the first instance to be proceeded with according to law, the defendant and appellee paying costs, of this appeal.
Justices Howell and Wylv adhere to the former opinion,